United States Court of Appeals
                        For the First Circuit


Nos. 19-1990, 21-1184

                        UNIBANK FOR SAVINGS,

                        Plaintiff, Appellee,

                                 v.

     999 PRIVATE JET, LLC.; ELINA SARGSYAN; EDGAR SARGSYAN,

                        Defendants, Appellees.


                        SBK HOLDINGS USA, INC.

                        Intervenor, Appellant.



                            ERRATA SHEET

     The opinion of this Court, issued on April 11, 2022, is
amended as follows:

    On page 5, n.4, line 2, replace "Ca." with "Cal."

    On page 7, lines 2-3, replace "see also" with "see also."

    On page 7, line 7, replace "462 U.S." with "462 U.S."

    On page 7, line 18, replace "guide" with "Guide."

    On page 7, line 22, replace "guide" with "Guide."

    On page 11, line 17, replace "infra" with "supra."

    On page 13, line 10, replace "Dion" with "Dion."